Name: Commission Regulation (EEC) No 2049/85 of 24 July 1985 on the sale at a price fixed in advance of dried grapes and dried figs from the 1983 harvest intended for specific uses
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product
 Date Published: nan

 No L 193/ 18 Official Journal of the European Communities 25. 7. 85 COMMISSION REGULATION (EEC) No 2049/85 of 24 July 1985 on the sale at a price fixed in advance of dried grapes and dried figs from the 1983 harvest intended for specific uses measures provided for in Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 1708/85 (*) ; whereas products from storage agencies destined for a specific use are in a similar situation to those covered by Regulation (EEC) No 1687/76 ; whereas the provi ­ sions of that Regulation should also apply to products sold under this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies ('), as amended by Regulation (EEC) No 1979/85 (2), and in particular Article 1(5) thereof, Whereas Regulation (EEC) No 1603/83 provides that dried grapes and dried figs may be sold for the making of certain food preparations or for distillation ; whereas dried grapes and dried figs from the 1983 harvest intended for such uses should be sold at a price fixed in advance ; whereas the quantity sold for food prepa ­ rations should be limited to a specific quantity to avoid products sold for this use competing with dried grapes from the 1985 harvest ; Whereas the prices should be fixed at a level which reflects the age of the products as well as their specific use ; whereas, in respect of products intended for distillation, the price combined with the yield must be such to avoid disturbing the Community market in alcohol and spirituous beverages ; Whereas, if the products are not used for the intended use, it should be ensured that the risk of disturbance of the normal market is limited ; whereas, to that end, a processing security should be required ; Whereas Commission Regulation (EEC) No 3263/81 of 16 November 1981 laying down rules covering sales by tender or at prices fixed in advance of dried figs and dried grapes held by storage agencies (3) contains provisions for sale at prices fixed in advance of the products intended for consumption ; whereas certain of these rules should also be applied to products sold under this Regulation ; Whereas products from intervention stocks destined for a specific use and/or destination are subject to the Article 1 1 . The storage agencies listed in Annex I shall undertake the sale of : (a) dried grapes and dried figs from the 1983 harvest to distillation industries ; (b) dried grapes from the 1983 harvest for the manu ­ facture of :  pickles falling within subheading ex 20.01 C of the Common Customs Tariff, or  sauces, mixed condiments and mixed season ­ ings falling within subheading 21.04 C of the Common Customs Tariff. 2. Dried grapes and figs for distillation industries shall be sold to buyers undertaking to use the dried grapes or figs for the manufacture of alcohol of an alcoholic strength of 80 % vol or higher falling within subheading 22.08 B of the Common Customs Tariff. (') OJ No L 159, 17 . 6 . 1983, p. 5. (2) OJ No L 186, 19 . 7. 1985, p. 5 . (3) OJ No L 329 , 17 . 11 . 1981 , p. 8 . 0 OJ No L 190, 14. 7 . 1976, p . 1 . 0 OJ No L 163, 22. 6 . 1985, p . 40. 25. 7 . 85 Official Journal of the European Communities No L 193/ 19 The price is fixed at :  16,66 ECU per 100 kilograms for dried grapes to be distilled on Crete,  11,66 ECU per 100 kilograms for dried grapes to be distilled outside Crete, and  5,4 ECU per 100 kilograms for dried figs .  32,6 ECU per 100 kilograms for dried grapes covered by Article 1 (2),  6,5 ECU per 100 kilograms for dried figs covered by Article 1 (2), and  9,3 ECU per 100 kilograms for dried grapes covered by Article 1 (3). Article 4 1 . When the purchase price has been paid and the processing security lodged, the storage agency shall issue a removal order indicating the particulars required by Article 6 ( 1 ) of Regulation (EEC) No 1687/76. 2. The provisions laid down in Regulation (EEC) No 1687/76 shall apply to transactions covered by this Regulation . 3 . The additional information to be inserted in box 104 of the control copy is indicated in Annex II . Article 5 These prices are independent of quality characteristics . 3 . The sale of dried grapes for the manufacture of the products referred to in paragraph 1 (b) shall be limited to a maximum of 1 500 tonnes and shall be sold to buyers undertaking to use the dried grapes for those purposes . The price of such dried grapes is fixed at 35 ECU per 100 kilograms, independent of quality characteristics. 4. A processing security guaranteeing fulfilment of the obligations undertaken shall be required. Article 2 1 . The provisions of Articles 2 to 5, 14, 15, 16(1 ), 18 and 19 of Regulation (EEC) No 3263/81 shall apply to sales under this Regulation . 2. The purchase application must, in addition to the particulars provided for in Article 2 (2) of Regulation (EEC) No 3263/81 , contain a declaration whereby the applicant undertakes to use the products for the purposes referred to in Article 1 (2) or that referred to in Article 1 (3) of this Regulation . 3 . Applications to purchase must be submitted in writing to the Greek storage agency, at the head office of IDAGEP, 241 Acharnon Street, Athens, for dried grapes and figs held by the Greek storage agency. 4. Information on the quantities and places where the products are stored may be obtained by those concerned from the addresses given in Annex I. Article 3 Before the purchaser takes delivery of the products, the processing security referred to in Article 1 (4) shall be lodged in accordance with the provisions of Article 13 of Regulation (EEC) No 1687/76 . The security is fixed at : Except in cases of force majeure, the security provided for in Article 16(1 ) of Regulation (EEC) No 3263/81 shall be released only for quantities in respect of which : (a) the application is not accepted ; or (b) the purchaser has paid the purchase price and lodged the processing security. Article 6 The Member States shall communicate to the Commission the quantity of products sold with indica ­ tion of the intended use of the products . The commu ­ nication shall be made not later than the 25th for products sold in the period from the first to the 15th of a month and not later than the 10th of the following month for products sold in the period from the 16th to the last day of the preceding month . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 July 1985. For the Commission Frans ANDRIESSEN Vice-President No L 193/20 Official Journal of the European Communities 25 . 7 . 85 ANNEX I List of storage agencies referred to in Article 1 A. Dried grapes 1 . KSOS, Kanaris Street 24, Athina, Greece. 2 . Enosis Georgicon Sineterismon Iracliou Critis, Iracliou Critis, Greece. 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Critis, Greece. 4 . Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Critis, Greece . 5 . Eleourgicos, Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Critis, Greece. 6 . Eleourgicos ke Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Critis, Greece . 7 . Eleourgicos Sineterismos Kroussonos Iracliou Critis, Iraclio Critis , Greece . 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Critis, Greece. 9 . Enosis Paragogicon Sineterismon, Melopotamos Critis, Greece . 10 . Enosis Paragogicon Sineterismon, Sitia Critis, Greece . 11 . ASO, Patras, Greece . 12. Enosis Georgicon Sineterismon Zakynthos, Zakynthos, Greece. 13 . Enosis Georgicon Sineterismon Ilias  Olympias Pyrgos, Greece . B. Figs 1 . Sykiki, Kritis Street 13 , Kalamata, Greece . 2 . Giat, Monfrassano Scalo, 87010 Cosenza, Italy . ANNEX II Additional information to be indicated in section 104 of the control copy A. Dried grapes or figs destined for distillation industries : Section 104 : Til fremstilling af alkohol (forordning (EÃF) nr. 2049/85), 'Zur Herstellung von Alkohol (Verordnung (EWG) Nr. 2049/85) , 'Ã Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ® Ã ±Ã »Ã ºÃ ¿Ã Ã »Ã ·Ã  (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2049/85), 'For the manufacture of alcohol (Regulation (EEC) No 2049/85) , 'DestinÃ © Ã la fabrication d'alcool (rÃ ¨glement (CEE) n0 2049/85) , 'Destinato alla fabbricazione di alcole (regolamento (CEE) n . 2049/85) , 'Voor vervaardiging van alcohol (Verordening (EEG) nr. 2049/85). B. Dried grapes destined for the manufacture of pickles, sauces, mixed condiments or mixed seasonings : Section 104 : 'Til forarbejdning (forordning (EÃF) nr. 2049/85), 'Zur Verarbeitung (Verordnung (EWG) Nr. 2049/85), Ã ¤Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2049/85), 'For processing (Regulation (EEC) No 2049/85), 'DestinÃ © Ã la transformation (rÃ ¨glement (CEE) n0 2049/85) , 'Destinato alla trasformazione (regolamento (CEE) n . 2049/85), 'Voor verwerking (Verordening (EEG) nr. 2049/85) .